Opinion by
Smith, J.,
This controversy involved the title to personal property, and arose under a sheriff’s interpleader. The question of ownership lay between the plaintiff in the issue and the defendant corporation, against which a writ of foreign attachment and three executions had been issued. The plaintiff’s claim was resisted by attachment and execution creditors of the defendant, and by some of the latter’s officers. Notwithstanding the extended discussion of the evidence and of the charge, the assignment of errors presents but three questions for our consideration: (1) The admissibility in evidence of the bill of sale; (2) an excerpt from the charge, and (3) the refusal to give binding instructions for the defendant. The plaintiff’s demand rested on the bill of sale, its consideration, and bona fide execution, and on the good faith and the sufficiency of the transfer of possession. Testimony was submitted, direct and inferential, in support of his claim. This was met by testimony in contradiction, on all material points touching these questions. The validity of the bill of sale was submitted to the jury to be determined by them in the light of all the testimony relative to its execution, consideration, delivery, and the purpose for which it was given. It was maintained on the part of the plaintiff that the sale was absolute and without qualification, for a full and valid consideration, and was accompanied by a delivery of possession of the property to him, and that he exercised dominion and exclusive control over it before any of the writs against the defendant came to the sheriff’s hands. All this was denied on behalf of the defendant, in the interest of these contesting creditors, and the whole matter thus became a question for the jury, who resolved it in favor of the plaintiff. The question before this court is not which way the weight of the testimony inclined, or whether on the whole the jury should have found for the defendant in the issue. We are to inquire whether there was sufficient competent testimony to support the finding of the jury, although there was evidence in contradiction. It may well be that, sitting as a jury, we might find the preponderance of evidence to -b.e against the plaintiff. But that matter was passed upon by the tribunal whose exclusive function it is to settle questions of fact. *331It is argued here that as the 'bill of sale contained no specific enumeration of the property sold, it was therefore invalid, and Clow v. Woods, 5 S. & R. 275, is cited in support of this position. In that case, Gibson, J., speaking on this point, said: “ In a case of this kind, the slightest neglect in any circumstance the nature of the case may admit of as an equivalent for actual possession, is unpardonable. Where there is to be delivery at the time of the sale, a schedule or description may be unnecessary, for it could not afterwards be alleged that an interest passed in anything not then delivered; but where the goods are to remain with the vendor, and nothing in particular is specified as the subject of the grant, there is imminent danger of fraud.” Clearly this doctrine does not apply to the case before us, in the light of the verdict. It relates to different circumstances, where delivery is to be made subsequently by virtue of the instrument. There is no dispute here as to the identity of the property, or of any part of it, and the difficulty suggested by Mr. Justice Gibson does not arise. The verdict may be based on direct testimony in support of the plaintiff’s theory, or may be the reasonable and necessary inference from facts, pointing to this theory and the conclusion reached by the jury. In either event the finding must be sustained. We are satisfied from an examination of the evidence that it was sufficient, if believed, to warrant the verdict.
The first specification of error might well be dismissed, because it does not appear that either objection or exception was taken to the admission of the bill of sale. The excerpt from the charge in the second specification, when considered by itself, is a correct hypothetical statement of the law applicable to the issue raised by the evidence. The entire charge affords no gronnd of complaint. The case was for the jury. The authority to execute the bill of sale and its effect on the general creditors of the corporation under the laws of New Jersey are not regularly raised in the record before us. Furthermore those questions are collateral to this issue, and cannot be considered in this proceeding.
Judgment affirmed.